Exhibit 10.14

Document Cover Sheet

 

Title of Document:    Modification to Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing Date of Document:    March 21, 2012
Grantor:    Omega Protein, Inc., a Virginia corporation Mailing Address:   

2105 Citywest Blvd., Suite 500

Houston, Texas 77042-2838

Attn: Andrew Johannesen

Grantee:    Wells Fargo Bank, National Association, as Administrative Agent
Mailing Address:    2500 Citywest Blvd., Suite 1100   

Houston, Texas 77042

Attn: John L. Kallina

Trustee:    American Securities Company of Missouri, a Missouri corporation
Mailing Address:    420 Montgomery Street    San Francisco, California 94104
Legal Description:    See Attached Exhibit “A” Reference Book & Page:
10302009-0123



--------------------------------------------------------------------------------

When recorded, return to:

Nelson R. Block

Winstead PC

1100 JPMorgan Chase Tower

600 Travis Street

Houston, Texas 77002

MODIFICATION TO DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING

 

THE STATE OF MISSOURI    §          §       CITY OF ST. LOUIS    §      

THIS MODIFICATION TO DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (“Modification”) is entered into this 21st day of
March, 2012 by and between OMEGA PROTEIN, INC., a Virginia corporation (the
“Grantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent (the “Administrative Agent”).

R E C I T A L S:

A. The Grantor and Omega Protein Corporation, a Nevada corporation (“OPC”, and
together with Grantor, collectively, the “Borrowers”), the subsidiaries of OPC
identified on the signature pages thereto, and Wells Fargo Bank, National
Association, a national banking association, as Lender (“Wells Fargo”) entered
into that certain Loan Agreement dated as of October 21, 2009 (as amended or
modified from time to time, the “Existing Loan Agreement”) whereby Wells Fargo
agreed to make available to the Borrowers a revolving credit facility (which
included a sub-facility for issuance of letters of credit) and to enter into
various interest rate, commodity, currency hedging or swap transactions and
provide certain treasury or cash management services; and

B. In connection with the execution and delivery of the Existing Loan Agreement,
the Grantor executed and delivered to Wells Fargo that certain Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing (as
amended or supplemented from time to time in accordance with its terms, called
the Deed of Trust) dated as of October 21, 2009 in favor of Wells Fargo and
recorded in Book 10302009, Page 0123 of the Official Records of the City of St.
Louis, Missouri (the “Records”) to secure the indebtedness under the Existing
Loan Agreement, which covers certain real property located in said city and
county as more particularly described in Exhibit “A” attached hereto and
incorporated herein by reference; and

C. The Borrowers have requested, and Wells Fargo has agreed, that Wells Fargo
assign the Existing Loan Agreement to Wells Fargo no longer individually, but in
its capacity as Administrative Agent for itself and JPMorgan Chase Bank, N.A.,
and thereafter to amend and restate the Existing Loan Agreement with an Amended
and Restated Loan Agreement to be executed as of the date hereof among the
Borrowers, each subsidiary of OPC listed as a

 

2



--------------------------------------------------------------------------------

“Guarantor” on the signature pages thereto, Wells Fargo in its capacity as
Administrative Agent for the Lenders (the “Lenders”) from time to time party
thereto, and Wells Fargo (in an individual capacity) and JPMorgan Chase Bank,
N.A. as the initial Lenders thereunder (the “Amended and Restated Loan
Agreement”), pursuant to which the Lenders have agreed to make available to the
Borrowers a revolving credit facility (which includes sub-facilities for
issuance of letters of credit and swingline loans) with an accordion feature
that allows for the expansion of the facility upon satisfaction of prescribed
conditions and to enter into various interest rate, commodity, currency hedging
or swap transactions and provide certain treasury or cash management services;
and

D. Pursuant to that certain Master Assignment Agreement (the “Master
Assignment”), dated as of the date hereof, Wells Fargo assigned the Existing
Loan Agreement and the other Existing Loan Documents (as defined in the Master
Assignment), to the Administrative Agent, and pursuant to that certain
Assignment of Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing (the “Assignment”), dated as of the date hereof, and being
recorded in the Records immediately prior to the recording of this Modification,
Wells Fargo assigned the Deed of Trust to the Administrative Agent; and

E. The Borrowers have requested, and the Administrative Agent has agreed, to
amend the Deed of Trust.

NOW, THEREFORE, for and in consideration of the matters set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and agreed, the Grantor and the Administrative Agent hereby
agree as follows:

1. Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to such terms in the Amended and Restated Loan
Agreement.

2. Amendment to Deed of Trust. From and after the effective date of this
Modification, the Deed of Trust is amended, as follows:

(a) References to Loan Agreement. All references to the Loan Agreement in the
Deed of Trust (including as amended hereby) shall mean the Amended and Restated
Loan Agreement and all defined terms used in the Deed of Trust but not defined
therein shall have the meanings provided in the Amended and Restated Loan
Agreement.

(b) References to Note. All references to the Note in the Deed of Trust
(including as amended hereby) shall mean the Notes (as defined in the Amended
and Restated Loan Agreement).

(c) References to Lender. As applicable, all references to the Lender in the
Deed of Trust, when such term refers to (i) the rights and remedies of a
beneficiary under such a Deed of Trust, shall mean the Administrative Agent, for
the benefit of the Secured Parties, (ii) the extension of a credit facility to
Borrowers, shall mean the Lenders, and (iii) any representations, warranties,
covenants and agreements of the Grantor in its favor, shall mean in favor of the
Administrative Agent and the Secured Parties.

 

3



--------------------------------------------------------------------------------

(d) References to Standby Letters of Credit. All references to the Standby
Letters of Credit in the Deed of Trust (including as amended hereby) shall mean
the Letters of Credit (as defined in the Amended and Restated Loan Agreement).

(e) Section 1.01. Section 1.01 of the Deed of Trust is hereby deleted in its
entirety and the following is substituted in lieu thereof:

Section 1.01. Secured Obligations. This Deed of Trust secures all of the Secured
Obligations, whether now existing or hereafter arising pursuant to the Loan
Documents, howsoever evidenced, created, incurred or acquired, whether primary,
secondary, direct, contingent, or joint and several, including, without
limitation, all liabilities arising under any Secured Hedge Agreements, all
obligations under any Secured Cash Management Agreements, and all obligations
and liabilities incurred in connection with collecting and enforcing the
foregoing.

The Secured Obligations, if not sooner paid, shall be due and payable no later
than the earliest to occur of (a) March 21, 2017, (b) the date of termination of
the entire Revolving Credit Commitment by the Borrowers pursuant to the Loan
Agreement, or (c) the date of termination of the Revolving Credit Commitment by
the Administrative Agent pursuant to the Loan Agreement. The Secured Obligations
are, in part, a revolving line of credit facility and the unpaid balance may
decrease from time to time.

(f) Section 1.02. Section 1.02 of the Deed of Trust is hereby deleted in its
entirety and the following is substituted in lieu thereof:

Section 1.02. Future Advances. Pursuant to the Loan Agreement and the other Loan
Documents, the Lender may advance or loan additional sums (herein “Future
Advances”) to the Borrowers. This Deed of Trust shall secure not only existing
indebtedness, but also such Future Advances, with interest thereon as provided
in the Loan Agreement, whether such advances are obligatory or to be made at the
option of the Lender or otherwise, to the same extent as if such Future Advances
were made on the date of execution of this Deed of Trust. The total amount of
the indebtedness secured by this Deed of Trust shall not exceed a maximum amount
equal to [$70,000,000.00] for the various credit facilities, [$25,000,000.00]
for the various interest rate, commodity, currency hedging and swap
transactions, and [$7,500,000.00] for the various treasury and cash management
services. This Deed of Trust is governed by Section 443.055 of the Missouri
Revised Statutes.

(g) Section 5.06. A new Section 5.06 is hereby inserted into the Deed of Trust
to read as follows:

Section 5.06. Administrative Agent and Rights of Required Lenders. The
Administrative Agent holds this Deed of Trust on behalf of and for the benefit
of the Secured Parties. Subject to the terms of the Amended and Restated Loan
Agreement, all rights and remedies of the Administrative Agent hereunder, if not
exercised by the Administrative Agent, may be exercised by the Required Lenders.
The Administrative Agent and/or the Required Lenders may from time to time
assign its rights and interests

 

4



--------------------------------------------------------------------------------

as “Collateral Agent” to a successor Administrative Agent, co-agent, sub-agent
or attorney-in-fact appointed in accordance with the Amended and Restated Loan
Agreement, and such successor, if appointed in accordance with the Amended and
Restated Loan Agreement, shall be entitled to all of the rights and remedies of
the Administrative Agent under this Deed of Trust in relation thereto.

3. Reaffirmation of Representations, Etc. The Grantor hereby reaffirms to the
Administrative Agent and the Lenders each of the representations, warranties,
covenants and agreements of the Grantor set forth in the Loan Documents (as
defined in the Amended and Restated Loan Agreement).

4. Enforceable Obligations. The Grantor hereby ratifies, affirms, reaffirms,
acknowledges, confirms and agrees that the Loan Documents represent valid and
enforceable obligations of the Grantor, and the Grantor further acknowledges
that there are no existing claims, defenses, personal or otherwise, or rights of
setoff whatsoever with respect to the Notes, and the Grantor further
acknowledges and represents that no event has occurred and to the Grantor’s
knowledge no condition exists which would constitute a default under the Loan
Documents or this Modification, either with or without notice or lapse of time,
or both.

5. No Release of Liens. This Modification in no way acts as a release or
relinquishment of the liens, security interests and rights (the “Liens”) created
or evidenced by any of the Loan Documents. The Liens are hereby ratified and
confirmed by the Grantor in all respects and are extended to secure (i) the
principal amount of the Notes, (ii) all interest, charges and other sums payable
with respect thereto, and (iii) the performance of all other obligations under
the Loan Documents.

6. Additional Modifications. Notwithstanding anything to the contrary contained
herein or inferred hereby or in any other instrument executed by the Grantor or
in any other action or conduct undertaken by the Grantor on or before the date
hereof, the agreements, covenants and provisions contained herein shall
constitute the only evidence of the Lenders’ consent to modify the terms and
provisions of the Loan Documents in the manner set forth herein. No express or
implied consent to any further modifications involving any of the matters set
forth in this Modification or otherwise, shall be inferred or implied from the
Administrative Agent’s execution of this Modification. Further, the
Administrative Agent’s execution of this Modification shall not constitute a
waiver (either express or implied) of the requirement that any further
modifications of the Loan Documents shall require the express written approval
of the Administrative Agent, no such approval (either express or implied) having
been given as of the date hereof.

7. Miscellaneous.

(i) As modified hereby, the provisions of the Deed of Trust and the other Loan
Documents shall continue in full force and effect, and the Grantor acknowledges
and reaffirms its liability to the Administrative Agent and the Lenders
thereunder. In the event of any inconsistency between this Modification and the
terms of the Loan Documents, this Modification shall govern.

 

5



--------------------------------------------------------------------------------

(ii) This Modification will not constitute a novation nor have the effect of
discharging any liability or obligation evidenced by the Deed of Trust
(including as amended hereby) or other Loan Documents.

(iii) The Grantor hereby agrees to pay all costs and expenses incurred by the
Administrative Agent in connection with the execution and administration of this
Modification and the modification, execution and administration of the Loan
Documents including, but not limited to, all appraisal costs, title insurance
costs, legal fees incurred by the Administrative Agent and filing fees.

(iv) Any default by the Grantor in the performance of its obligations herein
contained shall constitute an Event of Default under the Amended and Restated
Loan Agreement, subject to applicable notice, grace and cure provisions, and
shall allow the Administrative Agent to exercise all of its remedies set forth
in the Loan Documents.

(v) The Administrative Agent does not, by its execution of this Modification,
waive any rights it may have against any person not a party to this
Modification.

(vi) In case any of the provisions of this Modification shall for any reason be
held to be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and this
Modification shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

(vii) This Modification shall be governed by and construed in accordance with
the internal law of the state where the Premises (as defined in the Deed of
Trust) are located.

(viii) This Modification shall be binding upon the Grantor and its successors,
assigns and legal representatives and shall inure, together with the rights and
remedies of the Administrative Agent and the Lenders, to the benefit of the
Administrative Agent and the Lenders and their respective successors, permitted
assigns and legal representatives.

(ix) Grantor hereby acknowledges and agrees that it has entered into this
Modification of its own free will and accord and in accordance with its own
judgment after advice of its own legal counsel, and states that it has not been
induced to enter into this Modification by any statement, act or representation
of any kind or character on the part of the parties hereto, except as expressly
set forth in this Modification.

(x) This Modification may be executed in multiple counterparts, each of which
shall constitute an original instrument, but all of which shall constitute one
and the same agreement.

(xi) Except as modified herein, all other terms, conditions and provisions of
the Loan Documents shall remain in full force and effect as of the date thereof
and the Grantor acknowledges and reaffirms its liability to the Administrative
Agent and the Secured Parties thereunder.

 

6



--------------------------------------------------------------------------------

8. NOTICE TO COMPLY WITH TEXAS LAW, TO THE EXTENT APPLICABLE.

FOR THE PURPOSE OF THIS NOTICE, THE TERM “WRITTEN AGREEMENT” SHALL INCLUDE THE
DOCUMENT SET FORTH ABOVE, TOGETHER WITH EACH AND EVERY OTHER DOCUMENT RELATING
TO AND/OR SECURING THE SAME LOAN TRANSACTION, REGARDLESS OF THE DATE OF
EXECUTION.

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature pages follow.]

 

7



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent. By:  

/s/ Geri E. Landa

  Geri E. Landa, Senior Vice President

 

STATE OF TEXAS    §                      §                   COUNTY OF HARRIS   
§                  

On this 21st day of March, 2012 before me appeared Geri E. Landa, to me
personally known, who, being by me duly sworn did say that she is the Senior
Vice President of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent, and that said instrument was signed on
behalf of said banking association by authority of its officers, and said Geri
E. Landa acknowledged said instrument to be the free act and deed of said
banking association.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the day and year first above written.

 

/s/ Lisa Duffy Notary Public, State of Texas

Signature Page to Modification to Deed of Trust, Assignment of Leases and Rents,

Security Agreement and Fixture Filing –Missouri



--------------------------------------------------------------------------------

GRANTOR: OMEGA PROTEIN, INC. By:  

    /s/ Andrew Johannesen

      Andrew Johannesen       Vice President

 

STATE OF TEXAS    §                      §                   COUNTY OF HARRIS   
§                  

On this 21st day of March, 2012 before me appeared Andrew Johannesen, to me
personally known, who, being by me duly sworn did say that he is the Vice
President of Omega Protein, Inc., a Virginia corporation, and that said
instrument was signed on behalf of said corporation by authority of its board of
directors, and said Andrew Johannesen acknowledged said instrument to be the
free act and deed of said corporation.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the day and year first above written.

 

/s/ Lisa Duffy Notary Public, State of Texas

Signature Page to Modification to Deed of Trust, Assignment of Leases and Rents,

Security Agreement and Fixture Filing –Missouri